Citation Nr: 0519447	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  05-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for conditions claimed 
as secondary to microwave radar emissions and the use of 
trichloroethylene, to include conditions affecting the eyes 
and skin, burn scars of the hands, external and internal soft 
tissues, kidney, colon, gum disease (dental), impotence, and 
intestine/colon abscess and blockage.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from March 1947 to 
March 1950 and from May 1951 to December 1952.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and February 2004 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

In June 2005, the Board granted the veteran's motion to 
advance his case on the docket, pursuant to 38 U.S.C.A. § 
7101 (West 2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  Rheumatic fever was noted at the time of entry into 
active service, and the competent and probative evidence 
clearly and unmistakably establishes that the veteran's 
rheumatic fever (treated in 1941) existed before his 
examination, acceptance, and enrollment into active military 
service.

2.  The competent and probative evidence clearly and 
unmistakably establishes that the pre-existing rheumatic 
fever was not permanently aggravated during the veteran's 
active military service.

3.  There is no current diagnosis of impotence in the 
evidentiary record.

4.  The record does not establish or even suggest that the 
veteran's claimed disorders of the eyes, skin, burn scars of 
the hands, external and internal soft tissues, kidney, colon, 
gum disease (dental), impotence, and intestine/colon abscess 
and blockage, are in any way related to service; 
specifically, there is no showing that these conditions are 
in any way etiologically related to microwave radar emissions 
and/or the use of trichloroethylene.

CONCLUSIONS OF LAW

1.  Rheumatic fever pre-existed active service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2004).

2.  Conditions claimed as: affecting the eyes and skin, burn 
scars of the hands, external and internal soft tissues, 
kidney, colon, gum disease (dental), impotence and 
intestine/colon abscess and blockage were not incurred in or 
aggravated by active military service and are not 
attributable to microwave radar emissions and/or the use of 
trichloroethylene.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In August and October 2003 and January 2005 letters 
implementing VA's duty to notify and to assist, the RO 
informed the veteran of the steps that had been undertaken 
with respect to evidentiary development of his claims and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  In addition, the veteran was advised by 
virtue of June 2003 and February 2004 rating decisions, and a 
detailed Statement of the Case (SOC) issued in January 2005, 
of the pertinent law and what the evidence must show in order 
to substantiate the claims.  Moreover, any notice provided by 
VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, slip op. at 
27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA records and private medical records have been secured for 
the file.  For its part, VA has done everything reasonably 
possible to assist the veteran to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  In addition, recent VA examinations 
were furnished in November and December 2004.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service personnel records show that the veteran served on 
duty primarily as a radar repairman.  The service medical 
records include a May 1949 record showing that the veteran 
complained of chest pain, assessed as pleuritis of unknown 
etiology.  An April 1951 examination report noted a pre-
service history of rheumatic fever (in November 1941) for 
which frequent check-ups were received until 1943.  It was 
noted that shortness of breath and heart palpations had been 
among the symptoms, and that there was no indication of 
complications or sequelae.  The December 1952 separation 
examination revealed that clinical evaluation of the heart 
was normal.  

In February 2003, the veteran filed service connection claims 
for rheumatic fever and for residuals of exposure to high 
wattage microwave emissions.  He reported that, from late 
October 1941 to mid-summer 1942, he was ill with acute 
rheumatic fever and a heart murmur, but that, despite this 
condition, was accepted for military enlistment and served 
honorably.  He reports that during service he worked with 
high wattage radar equipment, using transmitters and 
receivers from 1948 to 1950.  

Private medical records from the Tomball Regional Hospital 
(Dr. T.) reflect that the veteran was admitted in October 
1991 due to multiple medical problems, including heart 
disease, depression, diverticulosis, and gastrointestinal 
(GI) bleeding, thought possibly secondary to a gastric ulcer.  
An October 1991 radiology report revealed lesions in the 
liver suggestive of bilateral renal cysts.  The veteran was 
again hospitalized in January and February 1993, at which 
time the diagnoses included ventricular tachycardia, causing 
recurrent syncope; idiopathic cardiomyopathy; hypertension; 
depression; osteoarthritis; indogenous obesity; and status 
post hyperthyroidism.  There was no mention of exposure to 
microwave radar emissions in those records.  

A private medical record of Dr. T. dated in July 1994 
indicates that the veteran suffered from idiopathic 
congestive cardiomyopathy, a condition which the doctor 
described as very likely inherited and progressive, and which 
was believed to be permanent and irreversible.  

In a March 1995 rating action, entitlement to a permanent and 
total rating for purposes of non-service-connected disability 
pension was granted, based upon the veteran's congestive 
cardiomyopathy.  

The veteran was again hospitalized at Tomball Hospital in May 
2001.  Impressions of fecal incapaction, acute urinary 
retention, cardiomyopathy, hyperlipidemia, type II diabetes, 
hypertension, status post recent dental abscess, mild 
hyperthyroidism exacerbated by chronic amiodarone therapy for 
cardiomyopathy; chronic depression; prostatic hypertrophy; 
chronic sinusitis; morbid obesity; and severe degenerative 
osteoarthritis were made.

In an April 2002 rating decision, the RO granted entitlement 
to special monthly pension benefits, by reason of being 
housebound. 

In March 2003, additional evidence was offered in the form a 
private record dated in August 1984 regarding the veteran's 
cardiac evaluation.  It was noted that he appeared to have 
cardiomyopathy, with no specific explanation as to the 
etiology or prognosis.  

In March 2003, the veteran submitted a Radiation Risk 
Activity Information Sheet.  Therein, he stated that from 
July 1947 to March 1950 and from December 1950 through 
December 1952, he experienced almost daily exposure to radar 
emissions, in the course of his military duties testing 
receivers and transmitters.   

In a June 2003 rating decision, the RO denied claims of 
entitlement to service connection for rheumatic fever and for 
claimed residuals of exposure to microwave radar emissions.  

Records from St. Luke's Hospital dated in June 1985 have been 
received reflecting that the veteran underwent cardiac stress 
testing and had an electrocardiogram.  

Private medical records of Dr. T. reflect that the veteran 
was treated for conditions including gastroenteritis, chronic 
congestive cardiomyopathy and borderline hyperthyroidism 
(December 1996); tooth abscess (March 1999 and May 2001); and 
fecal impaction (May 2001).  There was no mention in any of 
those records of a history of exposure to microwave radar 
emissions, or of an etiological relationship between such 
exposure and the conditions treated.

The veteran also mentioned that he had been treated by a Dr. 
M. in the Spring of 1957.  In May 2004, a reply was received 
from Dr. M., who stated that he did not recall ever treating 
the veteran for abdominal pain or colonic obstruction, or for 
any other conditions, and had no treatment records, having 
retired in 1995 and destroyed all medical records since then.  

In July 2004, private medical records of Dr. S. were 
received.  These records reflect that the veteran was treated 
for conditions including cardiomyopathy/congestive heart 
failure/hypertension and hiatal hernia (July and August 
1984); cardiac irregularity/cardiomyopathy (August 1987, 
September 1989).  There was no mention in any of those 
records of a history of exposure to microwave radar emissions 
or an etiological relationship between any such exposure and 
the conditions treated.

VA medical records dated from 2002 to 2004 are also on file.  
These records reflect that the veteran was treated for 
conditions including diverticulosis/colon polyps/history of 
bleeding peptic ulcers (October 2003); eye problems 
manifested by corneal vorticillata/Fuch's dystrophy/cataract 
of the right eye (December 2003); surgical scars of the 
shoulders/forehead and right cheek without evidence of 
recurrent malignancy; a nasal papule/rough papules on the 
hands (February 2004); hypertension/hyperlipidemia/diabetes 
mellitus type II/degenerative joint disease/carotid 
stenosis/chronic dizziness/history of colon polyps/ and low 
back pain (May 2004).  There was no mention in any of those 
records of a history of exposure to microwave radar emissions 
or an etiological relationship between this claimed exposure 
and the conditions treated.

The veteran presented testimony at a hearing held at the RO 
in June 2004.  He testified that, after July 1947, he was 
involved in the study and experimentation of radar equipment 
for 6 hours a day, 5 days a week.  He stated that this work 
had resulted in hand burns; cardiovascular problems, 
described as arrhythmia and heart murmur; eye problems, and 
colon and intestinal problems.  

A VA examination was conducted in November 2004.  The veteran 
reported exposure to a microwave tower during service, which 
he believed had caused his intestines to be "burned and 
cooked."  The veteran blamed this exposure for surgery he 
had in 1963 (there is no record of such surgery in the file), 
but the examiner noted that it is very likely that the 
veteran had suffered from appendicitis which was not 
diagnosed.  It was also reported that, in November 1998, the 
veteran suffered from acute cholcystitis and underwent 
cholecystectomy and resection of the sigmoid due to 
diverticulitis.  After reviewing the chart and the veteran's 
right lower quadrant history, the examiner opined that the 
adhesions of 1967 were most likely caused by appendicitis, 
and not due to exposure to chemicals or otherwise related to 
service.  The examiner further opined that cholcystitis in 
1988 and diverticulitis were themselves fairly common 
diseases, and were not caused or related to chemicals or 
exposure to radiation, or otherwise related to service.

A VA examination of the eyes was conducted in December 2004.  
Assessments of right inferior homonymous hemianopsia, 
longstanding since 2002, likely due to old occipital CVA; 
psuedophakia of the left eye, stable; early senile cataract 
of the right eye; no diabetic retinopathy of either eye and 
glaucoma, suspected, were diagnosed.

A comprehensive VA examination was conducted in December 
2004, and the claims folder was reviewed.  The examiner made 
reference to service medical records which noted that in 
1941, prior to entry into service, the veteran had rheumatic 
fever.  It was noted that he was a radar repairman in 
service.  It was noted that, after service, cardiac problems 
were shown from 1985 forward, and that VA records dated from 
2002 to 2004 show treatment for skin carcinoma, hypertension, 
cardiomyopathy, diverticulosis, partial colectomy for 
diverticular abscess, diabetes mellitus, actinic keratosis, 
and corneal verticilatta.  

The veteran reported that he had scars and burns on the hands 
and body due to burns received from microwave radar in 
service.  He also explained that in 1947 he was found to have 
a heart murmur, and that in 1949 an arrhythmia, and noted 
that he had rheumatic fever in 1941.  The veteran also 
attributed scar tissue on the kidneys, colon, retina, and 
heart walls as well as chronic gum disease to working with 
radar in service.  He indicated his belief that he had 
impotence related to radar exposure in service.  Physical 
examination revealed a systolic murmur, bilaterally.  There 
were 3 well-healed scars of the abdominal walls, related to 
previous surgeries.  There were no detectable residual burns 
on the body, but there were some superficial scars related to 
the removal of skin cancers or suspicious lesions.  The 
veteran reported that the scars related to burns are 
underneath the skin, as they were caused by radar radiation.  

The examiner diagnosed multiple health conditions, as 
identified above.  He noted that he tried to explain to the 
veteran that his manifested conditions were common in the 
general population, and not related to exposure to radar.  
The examiner believed that the veteran would benefit from a 
neuropsychiatric follow-up.  The examiner also opined that 
the veteran needed the assistance of another person for basic 
tasks.  

In a January 2005 rating action, the RO granted entitlement 
to special monthly pension based on the need for aid and 
attendance by another person.


III.  Pertinent Law and Regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection also may be permitted for various 
enumerated conditions on a presumptive basis as evidence 
warrants, specifically where manifestations thereof are shown 
to a compensable degree within one year following discharge 
from active military service.  38 C.F.R. §§ 3.307, 3.309 
(2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).  However, where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to a natural progress of the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

IV.  Legal Analysis

A.  Rheumatic Fever

The veteran seeks service connection for rheumatic fever.  He 
does not contend that his rheumatic fever was incurred during 
active service.  Rather, he acknowledges that it was incurred 
before he entered active service, and argues that his pre-
existing rheumatic fever was aggravated by service, as 
manifested by findings of heart murmur, arrhythmias, and 
subsequently diagnosed cardiovascular problems.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law 
further provides that the burden to show no aggravation of a 
pre-existing disease or disorder during service is an onerous 
one that lies with the Government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  The VA General Counsel has 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit in Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-
connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

A history of rheumatic fever was noted at the time the 
veteran was examined, accepted, and enrolled for active 
service a second time, as shown by a report of history on an 
April 1951 examination report.  Here, the Board finds that 
the evidence clearly and unmistakably, or undebatably, 
demonstrates that rheumatic fever pre-existed his entry into 
the military service in April 1951, based upon specific 
information provided in that examination report indicating 
the pre-service treatment date for rheumatic fever (November 
1941), a notation that frequent check-ups were received until 
1943, and reference to the symptoms (shortness of breath and 
heart palpations).  If a disability is found to have pre-
existed service, as shown by the medical evidence and by the 
veteran's own account, then service connection may be 
predicated only upon a finding of aggravation during service.  
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

The next question is whether the evidence clearly and 
unmistakably demonstrates that the claimed disability was not 
aggravated by service.  The 1951 examination report indicated 
that there were no known complications or sequelae of 
rheumatic fever present at that time.  Service medical 
records dated subsequently were negative for any cardiac 
symptomatology, and clinical evaluation of the heart was 
normal, as shown by the 1952 separation examination.  

The initial post-service cardiac symptoms and conditions were 
not documented until 1984, more than 30 years after service, 
at which time cardiomyopathy of undetermined etiology was 
identified.  Subsequent records reflect that the veteran has 
been diagnosed with several cardiovascular conditions, 
including hypertension, arrhythmias, and systolic murmurs.  

The Board points out that none of the veteran's currently 
manifested cardiovascular conditions has been in any way 
linked to the pre-service diagnosis of rheumatic fever.  A 
private medical record of Dr. T. dated in July 1994 indicates 
that the veteran suffers from idiopathic congestive 
cardiomyopathy, a condition which the doctor described as 
very likely inherited.  In December 2004, a VA examiner 
opined that the veteran's conditions, including those 
aforementioned, are common in the general population.  The 
record contains no clinical evidence or competent medical 
opinion which discloses any etiological relationship between 
rheumatic fever which was diagnosed prior to service and any 
currently manifested cardiological symptoms or diagnosis.  

Moreover, neither the clinical evidence itself nor any 
medical opinion has been presented which establishes or even 
suggests aggravation of pre-existing rheumatic fever during 
service.  The probative medical evidence clearly and 
unmistakably demonstrates that the appellant's pre-existing 
rheumatic fever was not permanently aggravated during 
service.  




The only evidence that veteran's rheumatic fever was 
aggravated by active service consists of his own statements 
and testimony.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

As previously noted, the United States Court of Appeals for 
Veterans Claims has stated that the standard of proof for 
rebutting the presumption of soundness "is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence that is clear and unmistakable, i.e., 
undebatable . . . [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service."  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes shows that the veteran's pre-existing rheumatic 
fever was not aggravated during active service.  The Board 
also finds that it is not necessary to address the issue of 
aggravation under the provisions of 38 U.S.C.A § 1153 and 38 
C.F.R. § 3.306(b).  These provisions do not have an impact on 
this case because the Board has already determined under 38 
U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that appellant's rheumatic fever was not 
aggravated by active service.  VAOPGCPREC 3-2003.  The Board 
concludes that rheumatic fever pre-existed active service, 
and was not aggravated during service.  38 U.S.C.A. § 1111, 
1131, 1132, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.304, (2004).



B.  Residuals of Exposure to Microwave Radar Emissions and 
Trichlorethylene

The veteran has repeatedly maintained that he was exposed to 
non-ionizing microwave radar emissions and the use of 
Trichlorethylene from 1947-1950.  He claims that conditions 
affecting the eyes, skin, internal tissues, kidney, colon, 
gall bladder, gums, intestine and colon have resulted.  He 
also claims that impotence resulted from such exposure.  

He has specifically indicated that he is not claiming that he 
was exposed to ionizing radiation.  Claims based upon 
exposure to ionizing radiation are governed by two separate 
regulations and each provides a separate and distinct basis 
for establishing service connection based on exposure to 
ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311 (2004).  
However, neither of those regulations is applicable in this 
case.  The Court of Appeals for Veterans Claims has taken 
judicial notice that radar equipment emits microwave-type, 
non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 
69, 71-72 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar 
exposure (non-ionizing) is not the type of radiation exposure 
addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 
3.311 (2004).

In this case, the Board has considered the veteran's claims 
on the basis of direct service incurrence as claimed to have 
resulted from long-term exposure to microwave radar emissions 
and the use of Trichlorethylene, sustained while serving on 
military duty as a radar repairman.  

The record contains post-service clinical evidence showing 
that conditions effecting the eyes, skin, internal tissues, 
kidney, colon, gall bladder, gums, intestine and colon have 
been diagnosed after service.  

There is no post-service diagnosis of impotence, and, 
accordingly, that aspect of the claim may be denied on this 
basis alone.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Upon comprehensive review of the record, the Board finds no 
in-service reference to symptomatology consistent with 
exposure to microwave radar emission or the use of 
Trichlorethylene, and no medical evidence establishing a 
medical nexus between any of the veteran's currently claimed 
medical conditions and the reported in-service exposure to 
microwave radar emission or the use of Trichlorethylene.  In 
fact, no post-service clinical records related to any of the 
veteran's currently claimed conditions, either private or VA, 
dated from 1984 to 2004, even mention a history of such 
exposure.  It appears that the first and only clinical 
reference to a history of exposure to microwave radar 
emission or the use of Trichlorethylene is documented in VA 
examination reports of November and December 2004.  

The record contains VA medical opinions provided in November 
and December 2004 to the effect that the adhesions of 1967 
were most likely caused by appendicitis, and not due to 
exposure to chemicals or otherwise related to service.  The 
examiner further opined that cholcystitis in 1988 and 
diverticulitis were also fairly common diseases, and were not 
caused or related to chemicals or exposure to radiation or 
related to service.  In December 2004, the VA examiner opined 
that none of the veteran's currently manifested conditions 
was related to exposure to radar.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims, as demonstrated through the 
statements and testimony presented.  However, the Board is 
not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
It is well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In this case, his contentions are refuted by 
the clinical evidence of record, which fails to establishing 
a relationship between the claimed disabilities and service, 
specifically the claimed exposure to microwave radar emission 
or the use of Trichlorethylene.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against granting the claims 
of entitlement to service connection for conditions claimed 
as secondary to microwave radar emissions and the use of 
trichloroethylene, to include conditions affecting the eyes 
and skin, burn scars of the hands, external and internal soft 
tissues, kidney, colon, gum disease (dental), impotence and 
intestine/colon abscess and blockage.  Accordingly, the Board 
finds that the claims must be denied.  


ORDER

Entitlement to service connection for rheumatic fever is 
denied.

Entitlement to service connection for conditions claimed as 
secondary to microwave radar emissions and the use of 
trichloroethylene, to include conditions affecting the eyes 
and skin, burn scars of the hands, external and internal soft 
tissues, kidney, colon, gum disease (dental), impotence, and 
intestine/colon abscess and blockage, is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


